Citation Nr: 0305893	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to December 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Providence, Rhode Island Regional Office.  In November 1999, 
the veteran's claims folder was transferred to the 
Manchester, New Hampshire RO.  

In a statement submitted in December 2002, the veteran 
appears to claim entitlement to service connection for a 
sleep disorder as secondary to his service-connected low back 
disability.  This claim has yet to be adjudicated by the RO 
and accordingly, it is referred to the RO for appropriate 
development.  


FINDING OF FACT

The veteran's low back strain with degenerative disc disease 
is manifested by severe limitation of motion, chronic pain, 
and severe intervertebral disc syndrome with intermittent 
relief.  


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent for low back 
disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the April 1999 statement of the case, the 
March 2000 supplemental statement of the case, the veteran 
and his representative have been furnished the pertinent laws 
and regulations governing the claim and the reasons for the 
denial. 
Identified VA and private outpatient treatment records have 
been associated with the claims folder.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  By a November 2002 letter, 
the Board informed the veteran and his representative of the 
notice and duty to assist provisions of the VCAA and advised 
of changes to the rating criteria governing the evaluation of 
intervertebral disc syndrome.   The February 1998 rating 
decision, the April 1999 statement of the case and the March 
2000 supplemental statement of the case discussed what the 
evidence had to show to establish an increased rating, what 
medical and other evidence the RO had obtained and which 
requests for records had yielded negative responses, and what 
information or evidence the veteran could provide in support 
of the claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records, requesting medical 
records from treating physicians or providers whom the 
veteran had identified and provided signed authorization, and 
arranging for the veteran to undergo VA examinations in 
October 1997, April 1999 and March 2000.  The veteran was 
scheduled for a Travel Board hearing in August 2002.  
However, despite notice to his address of record, he failed 
to report for the hearing.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background:

The rating action of May 1992 established service connection 
for mechanical low back pain and a 10 percent evaluation was 
assigned.  In September 1997, the veteran claimed that his 
service-connected low back disability had worsened.  

At a VA examination in October 1997, the veteran complained 
of pain in the lumbar vertebrae that radiated upward.  He 
stated that pain forced him to give up athletic activities 
with the exception of bicycling.  He showed slight discomfort 
flexing the legs to 65 degrees on the right and 70 degrees on 
the left.  He extended his back to 10 degrees.  His back 
showed no tenderness with normal muscle strength and deep 
tendon reflexes.  X-rays revealed a sprain of the anterior 
lip of L4, manifested by an ossicle apparently torn from the 
vertebrae and mild spondylitic changes at L4-5 and L5-S1.  
The diagnosis was acute and chronic back strain manifested by 
inability to relax and lumbar pain radiating upward.  

At a VA examination for mental disorders the veteran reported 
that he was in constant pain and had difficulty sleeping as a 
result of his back problems.  He reported that his 
medications were not particularly helpful.  

VA outpatient treatment records include an October 1997 
treatment note in which the veteran complained of increased 
low back pain.  

At a VA examination in April 1999, the veteran complained 
continuing back pain.  He reported that he was stiff and 
could not sit for long periods of time.  He could not run 
comfortably and had difficulty sleeping.  He experienced some 
radiation down both legs, which was variable.  Straight leg 
raising produced pain at 80 degrees.  He could flex his back 
68 degrees.  The veteran could twist 55 degrees to the right 
and 49 degrees to the left.  Side bending was measured to 33 
degrees to the right and 25 degrees to the left with 
increased pain on left bending.  Deep tendon reflexes were 
markedly diminished and he showed diminished ankle jerk.  
There was no muscle spasm or sciatic nerve pain.  The 
diagnoses were acute and chronic back strain and degenerative 
joint disease of the lumbar spine, manifested by wedging of 
the vertebra and flattening of the normal lordotic curve.  

A May 1999 computerized tomography scan of the lumbar spine 
was interpreted to show mild spinal stenosis with mild disc 
bulging of the annulus, degenerative disc disease and 
radiculopathy manifested by positive straight leg raising 
test, diminished reflexes and radiation down both legs.  

Private outpatient treatment records from March 1998 to 
December 1999 noted that the veteran was limited in the 
activities he could perform as a result of low back pain.  A 
magnetic resonance imaging was interpreted to show mild 
degenerative changes at L4-L5 with some osteoarthritis.  A 
neurologic examination was normal.  

At a VA examination in March 2000, the veteran continued to 
complain of chronic low back pain that was aggravated by 
strenuous activity, prolonged sitting, driving or standing.  
He was employed full-time as a mental health worker and had 
not lost time from work due to his service-connected back 
condition.  He reported that pain was isolated to the lumbar 
region with no radicular symptoms.  Examination of the spine 
revealed no spinal deformity or abnormal curvature.  There 
was minimal point tenderness in the lumbar region.  However, 
there were no muscle spasms or atrophy.  A neurologic 
examination did not reflect evidence of radicular symptoms.  
The veteran was able to perform lumbar flexion from 0 to 86 
degrees with 40 degrees of pain, lateral flexion from 0 to 20 
degrees bilaterally minimal evidence of pain.  The diagnosis 
was degenerative disc disease of L4-L5.  

A rating decision of March 2000 increased the evaluation of 
the veteran's service-connected low back strain from 10 to 20 
percent, effective as of September 18, 1997.  

At a VA examination for mental disorders in June 2000, the 
veteran reported that he had to curtail some of his 
activities as a result of his back condition.  He described 
his symptoms as chronic and of moderate severity.  

Private outpatient treatment records were submitted for the 
period from February 2000 to January 2002.  At an April 2000 
orthopedic examination the veteran reported low back pain 
without radiation of pain to his legs.  He had tenderness at 
the midline of the lumbosacral junction.  He could flex to a 
point where his fingers were 18 inches from the floor with 
pain.  He could cautiously extend his back to about 10 
degrees albeit with pain.  Lateral bending was reasonable 
comfortable.  However, when his body was rotated at the hips, 
he complained when he turned to the left.  Straight leg 
raising was negative and there was no evidence of neurologic 
deficits.  The examiner noted that the veteran's had 
considerable restriction of back motion, but in the absence 
of neurologic findings there was no indication for surgical 
intervention.  

At an April 2001 examination by T. G. Provost, D.O., the 
veteran related that back pain was rated as a constant 4-5 
out of 10 and occasionally 8 out of 10.  The pain was 
localized in his lower back without significant radiation to 
the buttocks or down the legs.  He described the pain as a 
sharp, stabbing, shooting pain with an aching, punishing, 
cruel, tiring, exhausting quality.  He reported that 
prescribed medications only masked the pain but did not 
alleviate the underlying symptomatology.  He continued to 
maintain full-time employment.  He was able to flex his back 
to 65 to 70 degrees without significant pain; however, 
extension from that flexion did cause pain.  There was also 
pain noted with extension and rotation of the back.  Straight 
leg raising examination was negative for neurologic 
involvement.  

The veteran underwent intra-articular facet injections at the 
L4-L5 and L5-S1 levels in May 2001 and in January 2002.  

Finally, the veteran's wife indicated in a letter received in 
December 2002 that the veteran's back pain was occurred daily 
and limited his ability to perform household maintenance.  
Additionally, she reported that he slept less than 4 hours 
per night due to back pain was unable to sit for any period 
of time without pain.  

Analysis:

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  In 
assessing a claim for an increased rating, the history of the 
disability should be considered.  38 C.F.R. § 4.1 (2002); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

In May 1992, service connection was granted for mechanical 
low back pain and a 10 percent evaluation assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The service-
connected disability is currently rated 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.

The Board notes that during the pendency of this appeal, on 
September 23, 2002, the rating criteria for intervertebral 
disc syndrome were revised.  Compare 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) with 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 54345-54349 (August 
22, 2002). .  Where laws or regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (2002) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000; 65 Fed. 
Reg. 33422 (2000). 

Additionally, where the Board considers a question in the 
first instance, to include a revised regulation, the Board 
must consider whether the veteran is prejudiced.  Bernard v, 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  In this case, however, there is no prejudice 
to the veteran as he was apprised, by a Board letter of 
November 2002, of the new regulation and provided an 
opportunity to submit additional evidence or argument.  

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (2002) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation may be 
assigned.  A 40 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id. at Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate diagnostic code or codes.  
Id. at Note (2). 

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3). 

As the above-cited medical evidence indicates, the veteran's 
low back strain, diagnosed variously as degenerative disc 
disease, is characterized by chronic pain with limitation of 
motion.  Significantly, and for purposes of evaluation under 
Diagnostic Code 5293, there is scant evidence of neurologic 
manifestations.  While the veteran showed diminished ankle 
jerk at VA examination in April 1999 and radiculopathy at the 
May 1999 CT scan, other examinations of record, to include 
the most recent VA examination of March 2000, showed no 
radicular symptoms.  

For the period since enactment of the revised Diagnostic Code 
5293, there is evidence that in 2002 the veteran underwent 
intra-articular facet injections to the lumbar spine.  
However, the record does not show "incapacitating 
episodes", that is evidence that the veteran was prescribed 
bed rest due to intervertebral disc syndrome.  Thus, pursuant 
to the revised Diagnostic Code 5293, his disability should be 
evaluated based upon its chronic orthopedic and neurologic 
manifestations.  

Under the old criteria, effective prior to September 23, 
2002, moderate intervertebral disc syndrome with recurring 
attacks warranted a 20 percent evaluation.  Severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief is rated as 40 percent disabling.  A 
maximum rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

The evidence shows that the veteran's low back disability 
results in chronic pain and limitation of motion.  Limitation 
of motion measured at the VA examination of March 2000 showed 
that the veteran was able produce flexion to 86 degrees, 
however, the last 40 degrees of flexion were accompanied by 
pain.  Thus, the evidence suggests that the veteran could 
only produce painless flexion to 46 degrees.  More recent 
reports characterize the veteran's range of back motion as 
"considerable".  Furthermore, in April 2001, the veteran 
reported that he was in constant daily pain, rated as 4-5 out 
of 10 that occasionally spiked to 8 out of ten.  

Collectively, the above-noted findings suggest that 
manifestations of the veteran's low back disability may be, 
overall, more severe than the current evaluation 
contemplates, particularly when-consistent with 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca-functional loss due to pain (to 
include with increased activity and/or during flare-ups) is 
considered.  See 38 C.F.R. § 4.7 (2002).  Given such 
findings, and affording the veteran the benefit of the doubt, 
the Board finds that a 40 percent disability evaluation, for 
overall severe impairment, under Diagnostic Code 5293, is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2002).

The evidence does not show, however, that the requirements 
for a 60 percent evaluation have been met.  In this regard, 
the evidence does not show that the veteran suffers from the 
neurologic symptomatology consistent with that necessary for 
a 60 percent evaluation under Diagnostic Code 5293.  

The Board has considered whether other available Diagnostic 
Code would result in a greater evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002) contemplates residuals 
of vertebra fracture.  A 60 percent rating is assigned for 
vertebra fracture without spinal cord involvement.  A 100 
percent rating is assigned for vertebra fracture residuals 
with cord involvement, bedridden, or requiring long leg 
braces, and provides for consideration of special monthly 
compensation.  Also, 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002) contemplates ankylosis of the spine and provides for a 
60 percent rating when it is favorable, and a total rating of 
100 percent when it is unfavorable.  In this case there is 
lumbar spine motion.  Therefore, by definition the lumbar 
spine is not ankylosed.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The clinical findings of record clearly demonstrate 
that the veteran's lumbar movement is limited, in part, due 
to chronic pain.  Further, as the medical evidence of record 
is not clinically characteristic of residuals of fractured 
lumbar vertebrae with or without cord involvement, or 
ankylosis of the spine in an unfavorable angle with marked 
deformity, a 100 percent disability rating is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286.  

Based on the above analysis, the Board determines that the 
veteran is most appropriately evaluated at the 40 percent 
rate, but no more, under Diagnostic Code 5293 for low back 
strain with degenerative disc disease.

While the discussion above involves consideration of the 
rating schedule, the Board also finds that there is also no 
evidence that the low back disability is so exceptional or 
usual, with related factors such as marked interference with 
employment (beyond that contemplated in the assigned 
evaluation) or repeated hospitalization, so as to warrant 
referral for assignment of a higher evaluation, on an extra-
schedular basis, pursuant to 38 C.F.R. §  3.321(b)(1) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that a 40 
percent, but no higher, evaluation for service-connected low 
back disability is warranted.


ORDER

A 40 percent rating for low back strain is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

